Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Claim 15 recites “A non-transitory computer-readable medium storing computer-executable instructions for:” followed by a series of method steps. However, a medium by itself, without any computer hardware, is incapable of performing the recited steps, so the present claims are inoperative. The examiner suggests amending claim 15 to recite “A non-transitory computer-readable medium storing computer-executable instructions [[for]] that, when executed by at least one processor, cause the at least one processor to perform operations comprising: . . .” Claims 16-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill et al. (U.S. 2018/03226, hereinafter “Merrill”).
Regarding Claim 1, Merrill teaches a method of providing an explanation for a prediction generated by an artificial neural network (ANN) model for a given input data (¶ [0003] and [0027]), the method comprising:
receiving, by a prediction explanation device, the given input data and the prediction generated by the ANN model, wherein the ANN model is built and trained for a target application (fig. 2; ¶ [0027], [0072], and [0100]—the explanation generator receives a score generated by the modeling system);
determining, by the prediction explanation device, a plurality of relevant portions of the given input data (fig. 4; ¶ [0028] and [0057] – [0058]—a selection of input variables are determined as relevant portions of the given input data);
for each of the plurality of relevant portions,
fetching, by the prediction explanation device, a portional prediction and a portional prediction score generated by the ANN model (¶ [0028] and [0057] – [0058]—each modified input variable is used to produce a portional prediction and score); and
determining, by the prediction explanation device, a degree of influence score based on the portional prediction score and a comparison between the portional prediction and the prediction (¶ [0032] and [0059]—the portional scores are compared to an original score to determine differences and identify one or more impactful variables by determining a degree of influence score for each selected input variable); and
providing, by the prediction explanation device, the explanation for the prediction based on the degree of influence score of each of the plurality of relevant portions (¶ [0060] and 
Regarding Claim 8, Merrill teaches a system for providing an explanation for a prediction generated by an artificial neural network (ANN) model for a given input data (fig. 1; ¶ [0003], [0027], and [0042] - [0043]), the system comprising: a prediction explanation device comprising at least one processor and a computer-readable medium storing instructions (fig. 6; ¶ [0173] – [0174]) that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving, by a prediction explanation device, the given input data and the prediction generated by the ANN model, wherein the ANN model is built and trained for a target application (fig. 2; ¶ [0027], [0072], and [0100]—the explanation generator receives a score generated by the modeling system);
determining, by the prediction explanation device, a plurality of relevant portions of the given input data (fig. 4; ¶ [0028] and [0057] – [0058]—a selection of input variables are determined as relevant portions of the given input data);
for each of the plurality of relevant portions,
fetching, by the prediction explanation device, a portional prediction and a portional prediction score generated by the ANN model (¶ [0028] and [0057] – [0058]—each modified input variable is used to produce a portional prediction and score); and
determining, by the prediction explanation device, a degree of influence score based on the portional prediction score and a comparison between the portional prediction and the prediction (¶ [0032] and [0059]—the portional scores are compared to 
providing, by the prediction explanation device, the explanation for the prediction based on the degree of influence score of each of the plurality of relevant portions (¶ [0060] and [0070]—a human-readable description that explains the prediction is provided based on the degree of influence scores).
Regarding Claim 15, Merrill teaches a non-transitory computer-readable medium storing computer-executable instructions (fig. 6; ¶ [0173] – [0174]) for:
receiving, by a prediction explanation device, the given input data and the prediction generated by the ANN model, wherein the ANN model is built and trained for a target application (fig. 2; ¶ [0027], [0072], and [0100]—the explanation generator receives a score generated by the modeling system);
determining, by the prediction explanation device, a plurality of relevant portions of the given input data (fig. 4; ¶ [0028] and [0057] – [0058]—a selection of input variables are determined as relevant portions of the given input data);
for each of the plurality of relevant portions,
fetching, by the prediction explanation device, a portional prediction and a portional prediction score generated by the ANN model (¶ [0028] and [0057] – [0058]—each modified input variable is used to produce a portional prediction and score); and
determining, by the prediction explanation device, a degree of influence score based on the portional prediction score and a comparison between the portional prediction and the prediction (¶ [0032] and [0059]—the portional scores are compared to 
providing, by the prediction explanation device, the explanation for the prediction based on the degree of influence score of each of the plurality of relevant portions (¶ [0060] and [0070]—a human-readable description that explains the prediction is provided based on the degree of influence scores).
Regarding Claims 2 and 9, Merrill teaches wherein the given input data comprises at least one of text data, audio data, video data, and image data (¶ [0088]).
Regarding Claims 3, 10, and 17, Merrill teaches wherein determining the plurality of relevant portions comprises: segmenting the given input data into a plurality of portions (¶ [0027] – [0028]—the given input is segmented into individual input variables); and processing each of the plurality of portions to filter the plurality of relevant portions (¶ [0028], [0034], and [0058]—the explanation generator may employ user-selection or machine-selection to filter the relevant portions {input variables}).
Regarding Claims 4, 11, and 16, Merrill teaches wherein the target application comprises a text based application (¶ [0039] – [0040] and [0058]—the target application may be text based, including as input data text of a loan application, written description of patient data, social media profile data, etc.), wherein the ANN model comprises a recurrent neural network (RNN) model (¶ [0083]), and wherein each of the plurality of relevant portions comprises a relevant token from a tokenized text (¶ [0089]—features generated by a feature generator are tokenized versions of the relevant portions).
Regarding Claims 5, 12, and 18, Merrill teaches wherein the providing the explanations further comprises determining a set of influential portions from among the plurality of relevant 
Regarding Claims 7, 14, and 20, Merrill teaches wherein the providing the explanations comprises rendering each of the plurality of relevant portions along with the corresponding degree of influence score (¶ [0035], [0038], and [0059]—the impactful variables and scores {degree of influence score} are displayed for a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill, as applied to claims 5, 12, and 18, above, in view of Nemery et al. (U.S. 2014/0379520, hereinafter “Nemery”).
Regarding Claims 6, 13, and 19, Merrill does not specifically teach retuning the ANN model based on the set of influential portions. However, Nemery teaches retuning a predictive model based on a set of influential portions (figs. 4 and 5A; ¶ [0084] and [0093] – [0098]—explanations of the influential portions of predictions/recommendations are provided, and a user can adjust weights of the model {i.e. retune the model} based on the influential portions).
.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Hind et al. (U.S. 2019/0354805) teaches a recommender system that provides explanations of its recommendations
Takeuchi et al. (U.S. 2019/0221311) teaches a prediction system that produces an explanation vector for each item of an input vector
Alvarez-Melis, David, and Tommi S. Jaakkola (“A causal framework for explaining the predictions of black-box sequence-to-sequence models,” arXiv preprint arXiv:1707.01943 (2017)) teaches an explanation system that perturbs inputs to produce an explanation of a “black-box” prediction system
François Bachoc, Fabrice Gamboa, Jean-Michel Loubes, Laurent Risser (“Entropic Variable Boosting for Explainability & Interpretability in Machine Learning,” 2018. ffhal-01897642) teaches boosting inputs to a predictive system to generate explanations of the predictions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125